t c memo united_states tax_court ronald d and nadine m neufeld petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies and penalties pursuant to sec_6662 i r c for ps’ and taxable years the parties stipulated to ps’ taxable_income for and held ps are liable for the sec_6662 i r c penalty for and held further ps are liable for the sec_6673 i r c penalty ronald d neufeld and nadine m neufeld pro sese christopher b sterner barbara m leonard kimberely j peterson rachel l hester and matthew a mendizabal for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency after concessions the issues for decision are whether petitioners are liable for the sec_6662 a penalty for taxable_year sec_2001 and sec_2002 in the amounts of dollar_figure and dollar_figure respectively 1the parties stipulated that petitioners’ taxable_income for and was dollar_figure and dollar_figure respectively on the basis of the stipulations the recalculated deficiencies for and according to respondent are dollar_figure and dollar_figure respectively 2although petitioners stipulated the amount of their taxable_income for and see supra note they continued to argue at trial and on brief that the deficiencies could not be sustained their contention was based entirely on the meritless and frivolous argument that respondent was precluded from assessing tax_liabilities because the commissioner did not maintain tax_tables in the internal_revenue_code or regulations pursuant to sec_1 for taxable years and later the irs publishes tax_tables for each tax_year in revenue procedures and includes these tax_tables in the instructions to form_1040 u s individual_income_tax_return for each tax_year see revproc_2001_59 sec_3 2001_2_cb_623 revproc_2001_13 sec_3 2001_1_cb_337 instructions for form_1040 instructions for form_1040 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 4the sec_6662 penalty amounts are based on the stipulated taxable_income amounts and respondent’s revised deficiency computations see supra note the penalty amounts in the notice_of_deficiency were dollar_figure and dollar_figure for and respectively whether to grant respondent’s motion to impose sanctions pursuant to sec_6673 findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in sonora california during and ronald d neufeld mr neufeld operated a dentistry business reported on schedule c profit or loss from business as stipulated petitioners’ taxable_income for and was dollar_figure and dollar_figure respectively see supra note petitioners’ and joint form sec_1040 u s individual_income_tax_return and joint form 1040x amended u s individual_income_tax_return were prepared by richard fisher mr fisher a tax_return_preparer recommended by mr neufeld’s brother-in-law petitioners admitted that they did not independently look into mr fisher’s qualifications instead they relied on mr neufeld’s brother-in-law’s recommendation mr neufeld used the computer accounting program quicken to track the income and expenses of his dentistry business for 5at trial mr neufeld stated that when he met mr fisher for the first time he thought he was a competent accountant and tax-preparer because he had certificates on the wall and lots of them he seemed to be really organized it was a nice office and so i had no reason to believe or to doubt his competence taxable_year sec_2001 and sec_2002 and provided mr fisher with a printed register created by quicken quicken registers mr fisher used the information in mr neufeld’s quicken registers to prepare petitioners’ and amended joint federal_income_tax returns neither petitioner met with mr fisher to discuss their federal_income_tax returns or their tax_liabilities for or after completing petitioners’ federal_income_tax returns using the information in mr neufeld’s quicken registers mr fisher mailed the returns to petitioners along with a little memo regarding the amount of tax that petitioners owed petitioners signed their and joint federal_income_tax returns without examining them and mailed their returns to the irs petitioners filed their joint federal_income_tax return on date which reflected a tax_liability of dollar_figure petitioners filed their joint federal_income_tax return on date which reflected a tax_liability of dollar_figure petitioners filed an amended joint federal_income_tax return for on date which reflected a tax_liability of 6petitioners admitted that due to their complete reliance on their accountant and inability to understand tax forms neither petitioner examined either return prior to signing or submitting them mr neufeld testified that i do not even look them tax returns over because they’re complicated to me i write a check and i put them in the mail and i send them dollar_figure petitioners did not discuss their amended_return nor the reason they were filing an amended_return with mr fisher on date respondent issued to petitioners the aforementioned notice_of_deficiency that reflected deficiencies of dollar_figure and dollar_figure for taxable_year sec_2001 and sec_2002 respectively and penalties pursuant to sec_6662 of dollar_figure and dollar_figure for taxable_year sec_2001 and sec_2002 respectively on date this court received a letter from petitioners in response to the notice_of_deficiency and filed the letter as a petition by order dated date petitioners were ordered to file a proper amended petition on or before date the time for petitioners to file a proper amended petition was subsequently extended to date on date petitioners filed with the court their amended petition which stated in pertinent part the deficiencies set forth in the notice_of_deficiency are based on the following errors i respondent’s erroneous disallowance of several incurred expenses including office insurance vehicle wage legal and professional taxes and licenses commissions and fees and depreciation and capital losses ii asserting there were additions to tax under sec_6662 iii the person who issued the deficiency_notice lacked any delegated authority for doing so and the office issuing the notice lacks jurisdiction over petitioner’s geographic location iv the tax figures asserted by respondent are not based on any_tax table or other valid authority i sec_6662 penalty opinion under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 the court concludes that respondent has met the sec_7491 burden of production with respect to the accuracy-related_penalty as explained below the court ultimately finds unavailing petitioners’ argument that they are not liable for the accuracy-related_penalty for and because they acted with reasonable_cause and in good_faith by relying on mr fisher to prepare their and joint federal_income_tax returns subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b among the causes justifying the imposition of the penalty is any substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and ii however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs 7there is a substantial_understatement_of_income_tax for each of petitioners’ and taxable years for their taxable_year petitioners reported a dollar_figure tax_liability on their joint federal_income_tax return on the basis of the stipulations petitioners’ tax_liability for is dollar_figure which results in a dollar_figure understatement see supra note for their taxable_year petitioners reported a dollar_figure tax_liability on their amended joint federal_income_tax return on the basis of the stipulations petitioners’ tax_liability for is dollar_figure which results in a dollar_figure understatement see supra note reliance upon the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the case law sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the tax adviser and the taxpayer actually relied in good_faith on the adviser's advice see 115_tc_43 affd 299_f3d_221 3d cir however by itself unconditional reliance on a preparer or adviser does not always constitute reasonable reliance the taxpayer must also exercise diligence and prudence 92_tc_958 affd 921_f2d_280 9th cir in the instant case the notice_of_deficiency included the imposition of the sec_6662 penalty for taxable_year sec_2001 and sec_2002 on the basis that there was a substantial_understatement of petitioners’ tax_liability for those years the understatements of petitioners’ income_tax for each of those years were attributable to petitioners’ failure to report income from mr neufeld’s dentistry business petitioners focused their sec_6662 penalty arguments solely on their reliance on mr fisher to prepare their federal_income_tax returns with respect to the third prong of the neonatology test petitioners did not rely in good_faith on mr fisher’s advice petitioners did not meet with mr fisher or otherwise discuss with him their and joint federal_income_tax returns or amended_return and they did not examine their returns before signing and submitting them to the irs see supra note taxpayers have a duty to read their returns to ensure that all income items are included 70_tc_465 affd 651_f2d_1233 6th cir petitioners did not ensure that all of the income from mr neufeld’s dentistry business was included in their and joint federal_income_tax returns a taxpayer’s duty to file an accurate tax_return cannot be avoided simply by delegating responsibility to an agent 63_tc_149 petitioners’ unconditional reliance on mr fisher does not on the facts constitute reasonable reliance and does not excuse their failure to closely examine their and and amended joint federal tax income returns see marine v commissioner supra pincite 88_tc_654 reliance on accountant with complete information regarding taxpayer’s business activities not reasonable_cause where taxpayer’s cursory review of return would have revealed errors as the court has determined that petitioners have not satisfied the third prong of the neonatology test the court need not and does not decide whether petitioners satisfied the first or second prong petitioners have not demonstrated good_faith and reasonable_cause for their underpayments for and accordingly the court sustains respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for substantial understatements of income_tax for taxable_year sec_2001 and sec_2002 ii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent on motion has asked the court to impose a penalty under sec_6673 on date respondent mailed to petitioners a letter that informed them that their arguments were frivolous and warned them that if they persisted with their arguments then respondent might request the sec_6673 penalty petitioners raised frivolous and meritless tax- protester arguments in their petition at trial and on brief and repeatedly sent to respondent documents that contained frivolous and meritless tax-protester arguments see eg supra note the court concludes that petitioners are liable for a sec_6673 penalty in the amount of dollar_figure the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision under rule will be entered
